Title: To Benjamin Franklin from Thomas Franklin, 28 January 1765
From: Franklin, Thomas
To: Franklin, Benjamin


Sir
Lutterworth, Janr. 28. 1765.
I humbly ask pardon for giving you the trouble of this but hearing you was att Lutterworth Some time Since and Inquired after me but had not the happyness of Seeing you has gave me a great deal of uneasyness but now I am in my way again of bussiness, and am Inform’d you are in London have taken this Opportunity to Write to you. I have not heard you purpose to come into the Country att this time but if this Letter comes Safe to your hands humbly beg the favour I may have a Line or two from you by the next post, having a great Desire to see you With Your Leave will come to London to See you. I have Sent you a Hare Which I humbly beg you will Accept you will Receive it on Wensday Night or on Thursday Morning next. I and my Wife joyn in Love to you and am, Sir Your Very humble Servant
Thos: Franklin.
 
Addressed: To / Benjamin Franklin Esqr: / att Mrs. Stevenson / Craven Street Strand / London
